Citation Nr: 0421285	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  01-07 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gulfport, 
Mississippi


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at the University of 
South Alabama Medical Center in March and April 1998.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March to September 
1963, and from June 1968 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Gulfport, 
Mississippi, which denied reimbursement or payment for the 
cost of unauthorized medical treatment provided at the 
University of South Alabama Medical Center in March and April 
1998.  

In connection with his current appeal, the veteran requested 
a personal hearing before a Veterans Law Judge.  According to 
a June 2005 Report of Contact, however, the veteran withdrew 
his hearing request and asked that his case be forwarded to 
the Board.  


REMAND

The veteran is seeking entitlement to payment or 
reimbursement for the cost of unauthorized medical treatment 
provided at the University of South Alabama Medical Center in 
March and April 1998.  

Unauthorized medical expenses may be paid or reimbursed 
pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2002).  
In this case, the VAMC has only adjudicated the veteran's 
claim under 38 U.S.C.A. § 1728, but has not yet considered 
the applicability of 38 U.S.C.A. § 1725.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the Board considers an issue that has not yet 
been addressed by the RO, the Board must consider:  1) 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, 2) 
whether he or she has been given an adequate opportunity to 
actually submit such evidence and argument, and 3) whether 
the Statement of the Case provided to the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29 (2003).  
If not, the matter must be remanded to the agency of original 
jurisdiction for remedial action to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Under the circumstances of this case, a remand is necessary.  

In addition, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
including what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain on the 
claimant's behalf.  VA must also generally advise a claimant 
to submit or identify any additional evidence in support of 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003).  In this case, the veteran has not yet 
received the required notification.  

Accordingly, this case is remanded for the following action:

1.  The VAMC should review the record and 
send the veteran and any representative 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.

2.  After conducting any necessary 
development, the VAMC should readjudicate 
the issue of entitlement to payment or 
reimbursement of private medical 
expenses, including consideration of both 
38 U.S.C.A. §§ 1725 and 1728, if 
applicable.  If the benefit sought on 
appeal remains denied, the VAMC should 
issue a Supplemental Statement of the 
Case containing discussion and analysis 
of all pertinent provisions of the law 
and regulations, and the veteran should 
be afforded time in which to respond.  

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


